Title: Introductory Note: The Defence No. I, [22 July 1795]
From: 
To: 


This is the first of thirty-eight articles entitled “The Defence” and signed “Camillus,” which were written in support of the Jay Treaty. The Senate had given its advice and consent to the treaty on June 24, 1795, and George Washington had ratified it on August 14, 1795. As soon as the contents of the treaty had been made public in the first week of July, 1795, it was widely attacked—and perhaps less often praised—in speeches, resolutions adopted at public meetings, and newspaper articles throughout the United States. The “Camillus” essays (as they are frequently known rather than by their actual title “The Defence”) represent the most sustained, exhaustive, and analytical defense of the Jay Treaty. Hamilton was the author of twenty-eight “Camillus” essays. Rufus King wrote essays XXIII–XXX and XXXIV–XXXV. Hamilton read and edited the essays written by King, and on at least two occasions King furnished Hamilton with information for essays. Hamilton also wrote four related, but separate, essays on the Jay Treaty which he signed “Philo Camillus.”
One of the more unusual features of this series is that the first twenty-one essays were originally published by Thomas Greenleaf in The [New York] Argus, or Greenleaf’s New Daily Advertiser, a newspaper which was opposed to the Washington Administration. But on November 3, 1795, Greenleaf announced in The Argus “The Defence, No. XXII, is received, but must give way to more Local matter…. A number of our subscribers having complained of the ‘imposition’ of so many lengthy columns from Camillus, the Editor conceives himself obliged to restrict him to only Six Columns Per Week in future, instead of from 8 to 12 as heretofore.” The remaining essays, Nos. XXII–XXXVIII, were first published in The [New York] Herald; A Gazette for the Country. The dates on which the “Camillus” essays written by Hamilton were published are:


Essay
Date


No. I
July 22, 1795


II
July 25, 1795


III
July 29, 1795


IV
August 1, 1795


V
August 5, 1795


VI
August 8, 1795


VII
August 12, 1795


VIII
August 15, 1795


IX
August 21, 1795


X
August 26, 1795


XI
August 28, 1795


XII
September 2–3, 1795


XIII
September 5, 1795


XIV
September 9, 1795


XV
September 12 and 14, 1795


XVI
September 18, 1795


XVII
September 22, 1795


XVIII
October 6, 1795


XIX
October 14, 1795


XX
October 23 and 24, 1795



XXI
October 30, 1795


XXII
November 5–11, 1795


XXXI
December 12, 1795


XXXII
December 16, 1795


XXXIII
December 19, 1795


XXXVI
January 2, 1796


XXXVII
January 6, 1796


XXXVIII
January 9, 1796


In the course of the “Camillus” essays, Hamilton sought to achieve three separate, but related, objectives. In the first place, as the title of the essays suggests, he attempted to defend the treaty in general terms and to argue its constitutionality. Secondly, beginning with “The Defence No. VI,” he provided a detailed analysis and defense of most, but not all, of the treaty’s twenty-eight articles. Finally, throughout the series he sought to refute the arguments that had been advanced against the treaty by Republican polemicists. In this connection, he devoted particular attention to the “Decius” and “Cinna” articles, both of which Robert R. Livingston attributed to Brockholst Livingston, the “Cato” essays written by Robert R. Livingston, and the five articles entitled “Features of Jay’s Treaty” by Alexander J. Dallas.
The reaction of contemporaries to “Camillus” was generally, but not always, predictable. Thomas Jefferson, in one of his most famous—although atypical—comments on Hamilton, wrote to James Madison concerning “Camillus”: “… Hamilton is really a colossus to the anti-republican party—without numbers, he is an host within himself. They have got themselves into a defile, where they might be finished; but too much security on the Republican part, will give time to his talents & indefatigableness to extricate them. We have had only middling performances to oppose to him—in truth, when he comes forward there is nobody but yourself who can meet him.” For whatever reasons, Madison did not wish to take on Hamilton in public, but on August 23, 1795, he had written: “… Camillus,… if I mistake not will be betrayed by his anglomany into arguments as vicious and vulnerable as the Treaty itself.”
Federalist readers generally, and not unexpectedly, found much to commend in the “Camillus” essays. After reading “The Defence No. I,” Washington wrote to Hamilton on July 29, 1795: “To judge of this work from the first number, which I have seen, I augur well of the performance; & shall expect to see the subject handled in a clear, distinct and satisfactory manner.” The “Camillus” essays were also viewed favorably by such leading Federalists as George Cabot of Massachusetts, William Vans Murray of Maryland, and William Loughton Smith of South Carolina. Fisher Ames, however, thought that at times Hamilton was wasting his own and his readers’ time attacking straw men. On January 18, 1796, Ames wrote to Jeremiah Smith: “I have read two Camilluses on the constitutionality of the treaty; so much answer to so little weight of objection is odd. He holds up the ægis against a wooden sword. Jove’s eagle holds his bolts in his talons, and hurls them, not at the Titans, but at sparrows and mice. I despise those objections in which blockheads only are sincere.”
Modern biographers have tended to reflect the interest and values—one might even say biases—of their subjects. Irving Brant, Madison’s biographer, has written: “Hamilton’s technique was to defend the inoffensive treaty clauses, ignore the indefensible ones, and picture its opponents as a Jacobin rabble trying to foment a war with Britain. The result of rejection would be disastrous defeat, or, if not war, a total and disgraceful failure to stop the violation of American rights.” If one turns to Broadus Mitchell’s biography of Hamilton, it appears that he and Brant were writing about two entirely different sets of essays: “After the Publius (Federalist) papers of seven years before, the Camillus pieces of 1795 in support of Jay’s treaty are Hamilton’s most famous addresses on public policy…. While Camillus argued for a particular action, these papers ranged wide, amounted to an estimate of the political and economic situation in the Western World. When we scan other addresses on Jay’s treaty, pro and con, the well known ones by men of parts, we ask what gave Camillus acknowledged superiority? Camillus was longer by far, was readier to explore principles, was more replete with particulars. Besides these merits, the series spoke an earnest purpose, patriotic rather than partisan. It did not use sarcasm, directed criticism with regret rather than ridicule. It was an exposition more than a debater’s brief, employed fair reason instead of striving for a point. These qualities were the more impressive because the Camillus pieces broke in upon an opposition that was hysterical, superficial, and abusive.” Washington’s biographers are only slightly less enthusiastic than Mitchell, for they wrote: “‘Camillus,’ indeed, was distinguished by incisive style, rich citation and a perfectly logical narrative flow. His evaluation of the first ten ‘permanent’ articles of the treaty was masterful. The central theme was danger: opponents of the treaty were blind to the great interrelated hazards it overcame—a British and Indian war in the Northwest and a Spanish and Indian conspiracy in the Southwest, extinction of overseas trade and decline of prosperity in agriculture as well as in manufactures, increased taxation for defences and, finally, civil war in America.” Finally, Jefferson’s biographer, while mentioning the “Camillus” essays, does not comment on their quality—a fact which under the circumstances may well represent the highest form of praise.
